UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-5006



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


SALVADOR ANTONIO CARTAGENA, a/k/a Salvador Antonio Cartagena-
Carias,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Aiken. Margaret B. Seymour, District Judge.
(1:07-cr-00157-MBS)


Submitted:   April 30, 2008                   Decided:   May 21, 2008


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Langdon D. Long, Assistant Federal Public Defender, Aileen P.
Clare, Research and Writing Specialist, Columbia, South Carolina,
for Appellant. Reginald I. Lloyd, United States Attorney, Anne
Hunter Young, Assistant United States Attorney, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Salvador Antonio Cartagena appeals his forty-six-month

sentence     imposed     after    he     pleaded    guilty   to    knowingly      and

unlawfully reentering the United States after having been deported

subsequent to a conviction for an aggravated felony, in violation

of 8 U.S.C. § 1325(a), (b)(2) (2000).              Finding no error, we affirm.

             Cartagena asserts that his sentence was procedurally

erroneous because the district court failed to explain the reasons

for the sentence imposed on the record and did not give reasons for

overruling his objections to a sixteen-level enhancement under U.S.

Sentencing Guidelines Manual § 2L1.2(b)(1)(A)(i) (2006), for having

a prior felony conviction, and denying his proposed sentence.

However, there is no such procedural requirement.                     The district

court’s explanation of the sentence imposed should provide some

indication that it considered the 18 U.S.C.A. § 3553(a) (West 2000

& Supp. 2007) factors and the potentially meritorious arguments

raised     by   the    parties     at     sentencing.        United    States     v.

Montes-Pineda, 445 F.3d 375, 380 (4th Cir. 2006), cert. denied, 127
S. Ct. 3044 (2007).

            Here, the district court clearly considered both the

statutory factors and the arguments of the parties.                 The court did

not overrule the objection without comment.                  Further, the court

stated that it considered the arguments of counsel, the advisory

guidelines      range,   and     the    relevant    statutory     factors   and   18


                                         - 2 -
U.S.C.A. § 3553(a) in fashioning the sentence.                   The suggestion of

a specific sentence by the defendant does not place any further

requirements on the district court.                 Accordingly, there was no

procedural error.

            Next,   Cartagena     contends      that      the    district        court’s

sentence was greater than necessary to comply with the statutory

sentencing goals set forth in § 3553.                  Specifically, Cartagena

asserts   that    the    aggravated    felony    relied         on   to    impose   the

sixteen-level enhancement was a relatively minor offense committed

fifteen years prior to sentencing and there was no violence or

international drug trade involved.            Cartagena also argues that he

will suffer a significant non-criminal penalty--deportation--in

addition to the 46-month term of imprisonment.

            This court will affirm a sentence so long as it is within

the   statutorily    prescribed    range      and    is    reasonable.            United

States    v.   Hughes,    401 F.3d 540,     546-47         (4th      Cir.   2005).

Reasonableness review focuses on whether the district court abused

its discretion.      United States v. Pauley, 511 F.3d 468, 473 (4th

Cir. 2007).      When sentencing a defendant, the district court must

(1) properly calculate the guideline range, (2) determine whether

a sentence within that range serves the § 3553(a) factors in light

of the arguments presented by the parties; (3) implement mandatory

statutory limitations; and (4) explain its reasons for selecting a

sentence.      See Gall v. United States, 128 S. Ct. 586, 596-97


                                      - 3 -
(2007). Even if the reviewing court would have reached a different

sentencing result on its own, this fact alone is insufficient to

justify reversal of the district court.     Pauley, 511 F.3d at 474.

          Here,   the   district   court   properly   calculated   the

guideline range and determined that a sentence at the bottom of

that range would serve the § 3553(a) factors.     The district court

considered the 1992 drug conviction and was aware of the issue of

deportation.    Based on the record as a whole, the district court

properly considered all the factors and arguments in arriving at

its sentence.   Thus, there was simply no abuse of discretion.

          We therefore affirm the sentence.    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                             AFFIRMED




                               - 4 -